Exhibit 10.20(a)




Certain information identified in this document, marked by “[*]”, has been
excluded pursuant to Regulation S-K, Item 601(b)(10) because it is not material
and would likely cause competitive harm to the registrant if publicly disclosed.


AMENDMENT #1 TO
COMMERCIAL SUPPLY AGREEMENT


This Amendment #1 to the Commercial Supply Agreement is made and entered into
the 1st day of December 2019 (the “Amendment #1 Effective Date”) by and between
Vetter Pharma International GmbH, a company duly organized and existing under
the laws of Germany, having its principal place of business at Eywiesenstraβe 5,
88212 Ravensburg, Germany (“Vetter”) and Radius Health, Inc., a Delaware
corporation having its principal office at 950 Winter Street, Waltham,
Massachusetts, 02139, USA (“Radius)”. The Parties agree as follows:


WHEREAS, Vetter and Radius previously entered into that certain Commercial
Supply Agreement effective January 1, 2016, as amended, (the “Agreement”); and


WHEREAS, the Parties desire to amend the Agreement to reflect the purchase of
back-ups of certain critical equipment set forth herein, on the terms and
conditions in this Amendment #1.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:


ARTICLE 1: AMENDMENTS


1.
Appendix A, “Radius Equipment,” is hereby amended by adding the following
equipment set forth below:



•
[*] ([*] Euro)

•
[*] ([*] Euro)

•
[*] ([*] Euro)

•
[*] ([*] Euro)

•
[*] ([*] Euro)

•
[*] ([*] Euro)

•
[*] ([*] Euro)

•
[*] ([*] Euro)






--------------------------------------------------------------------------------







2.
Upon execution of this Amendment #1 and receipt of a purchase order from Radius,
Vetter shall order and purchase the above-listed equipment. Radius shall
reimburse Vetter within thirty (30) calendar days of the date of Vetter’s
respective invoice. For the avoidance of doubt, in the absence of any provision
in this Amendment #1, the “Prices and Payments” terms Article 8 of the Agreement
shall apply.

ARTICLE 2: MISCELLANEOUS


1.
Capitalized terms used but not defined in this Amendment #1 shall have the
meanings given to such terms in the Agreement.



2.
In the event of any conflict between the provisions of this Amendment #1 and any
of the provisions of the Agreement, the provisions of this Amendment #1 shall
govern in all respects.



3.
Except as specifically modified herein, the terms and conditions of the
Agreement including its appendices are hereby affirmed, confirmed and ratified
and the Agreement, as amended, shall remain in full force and effect. For the
avoidance of doubt, anything which is not covered in this Amendment #1, shall be
subject to the provisions of the Agreement.





(Page remainder left blank intentionally, immediately followed by the signatures
page.)


2
    

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have caused this Amendment #1 to be duly
executed by their duly authorized representatives as of the Amendment #1
Effective Date.


Radius Health, Inc.


Waltham, MA, United States of America, dated this 5th day of January, 2020




(signed)
/s/ Judson Taylor
 
 
Name:
Judson Taylor
 
 
Title
Executive Director, Supply Chain







Vetter Pharma International GmbH


Ravensburg, Germany, dated this 4th day of December, 2019




(signed)
/s/ Jeffrey C. Ellenburg
(signed)
/s/ Hermann Klein
 
 
 
 
Name:
Jeffrey C. Ellenburg
Name:
Hermann Klein
 
 
 
 
Title
Director, Key Account Management Europe
Title:
Key Account Manger





3
    